Mr. Justice McBride delivered the opinion of the court. 2. Damages, § 209*—when instruction erroneous because not limiting damages to compensatory amount. In an .action against a street railroad for damages for personal injuries sustained as a result of a collision between an automobile driven by plaintiff and defendant’s street car, an instruction that if the plaintiff was entitled to recover the verdict should be for such sum as the jury might believe from the evidence he was entitled to receive, not exceeding the amount stated in the declaration, held erroneous as not limiting the damages to a compensatory amount. 3. Street railroads, § 146*—when instruction erroneous because allouHng recovery for act not proximate cause of injury. In an action against a street railroad for damages for personal injuries sustained as a result of a collision between an automobile driven by plaintiff and defendant’s street car, an instruction that if the jury believed from the evidence that the defendant failed to give the required signal upon approaching the crossing by ringing a bell or sounding a gong and that such failure contributed to the accident, held erroneous as allowing a recovery for an act of negligence which was not the proximate cause of the injury. 4. Negligence, § 47*—necessity that negligence be proximate cause of injury. It is not sufficient to create a liability for negligence that the act contributed to the injury, hut it must have been the proximate cause of the injury.